290 S.W.3d 95 (2009)
Larry D. BROWN, Employee/Appellant,
v.
CRST/MALONE, AMS Staff Leasing, Act-Dave Brandert, Act-Devin Brandert, Employers/Respondents,
Liberty Mutual Fire Insurance Company, National Fire Insurance Company of Hartford (a CNA company), Insurers/Respondents, and
Treasurer of Missouri as Custodian of the Second Injury Fund, Respondent.
No. ED 92174.
Missouri Court of Appeals, Eastern District, Division Two.
June 2, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 13, 2009.
*96 Nancy R. Mogab, St. Louis, MO, for appellant.
Erick K. Eickmeyer, Pamela M. Triplett, Chesterfield, MO, Todd L. Beekley, St. Louis, MO, ACT (ProSe), Dave Brandert (ProSe), Devin Brandert (ProSe), Oklahoma City, OK, for respondents.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
The claimant, Larry Brown, appeals the decision of the Labor and Industrial Relations Commission dismissing his application for review as untimely filed. We affirm the Commission's dismissal.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
The decision of the Commission is affirmed. Rule 84.16(b).